Citation Nr: 0004680	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-13 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to an increased rating for intervertebral disc 
syndrome post lumbar laminectomy with sacroiliitis, evaluated 
as 20 percent disabling from October 1995 to June 1997.  

Entitlement to an increased rating for intervertebral disc 
syndrome post lumbar laminectomy with sacroiliitis, evaluated 
as 40 percent disabling since June 1997.  


REPRESENTATION

Appellant represented by:	Nevada Commission for Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
September 1968 and from October 1969 to November 1974.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO).  The February 
1998 rating decision continued the 20 percent rating for a 
low back condition since October 1995 and granted a separate 
evaluation of 10 percent for competent atypical somatoform 
disorder.  The March 1999 hearing office decision increased 
the disability rating for intervertebral disc syndrome post 
lumbar laminectomy with sacroiliitis to 40 percent since June 
1997.  


FINDINGS OF FACT

1.  The medical evidence prior to June 1997 shows moderate 
limitation of motion of the lumbar spine and severe symptoms 
of intervertebral disc syndrome with recurring attacks and 
intermittent relief.   

2.  The medical evidence since June 1997 shows severe 
limitation of motion of the lumbar spine and pronounced, 
persistent symptoms of intervertebral disc syndrome and 
sciatic neuropathy with pain.  

3.  The veteran has been in a wheelchair since 1998 and 
cannot lift, climb, or walk more than 25 feet without 
falling.  

4.  The medical evidence does not show lumbosacral strain, 
listing of the whole spine, crepitation, swelling, or atrophy 
of disuse.  


CONCLUSIONS OF LAW

1.  The criteria are met for an increased rating to 40 
percent for intervertebral disc syndrome post lumbar 
laminectomy with sacroiliitis from October 1995 to June 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 
and 5295 (1999).  

2.  The criteria are met for an increased rating to 60 
percent for intervertebral disc syndrome post lumbar 
laminectomy with sacroiliitis since June 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, and 5295 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was injured when he fell from a ship ladder in 
service.  Since service, he had a laminectomy in 1980 and 
fell down a flight of stairs at work in November 1996.  
Service-connection is in effect for intervertebral disc 
syndrome post lumbar laminectomy with sacroiliitis, 20 
percent disabling from October 1995 to June 1997, and 40 
percent disabling since June 1997.  

The veteran underwent a private neurological examination in 
October 1994.  The veteran reported that he was in a 
wheelchair from 1980 to 1984.  He did well after the 1980 
laminectomy until approximately a year ago when he noticed 
increased low back pain and nocturnal calf cramps.  
Neurological examination revealed that he got up and walked 
normally and rapidly to the examining room when summoned.  He 
was independent in undressing and had no difficulty in 
getting up on and down off the examining table or in sitting 
comfortably at 90 degrees on the table with the knees fully 
extended.  The power, mass, and tone of all muscle groups in 
both lower extremities appeared intact except for minimal 
weakness of the right tibialis anticus at Grade IV+/V.  There 
was no atrophy, muscle fasciculations, or trophic skin 
disturbances noted.  There were no adventitious muscle 
movements.  Deep tendon reflexes in the upper and lower 
extremities as far as the ankle reflexes were symmetrically 
equal at Grade II, and other ankle reflexes were at Grade I+.  
There were no pathological reflexes.  Reflexes tested were 
the biceps, triceps, supinator, knee and ankle reflexes.  The 
impression was status post-bilevel lumbar laminectomy.  The 
current examination showed residuals of the procedure but no 
further evidence of compromise of the lumbosacral spinal cord 
or spinal roots upon examination.  October 1994 x-rays of the 
lumbosacral spine showed residual operative defects with 
minimal osteoarthritic changes compatible with this age 
group.  The examiner opined that neurologic residua might 
represent cicatricial formation in and around the surgical 
site.  The October 1994 x-ray of the lumbar spine 
demonstrated that the lumbar vertebral bodies were intact.  
There was attempted sacralization of the L5 vertebral 
segment.  Disc space narrowing was seen to a mild degree at 
L4-5.  The sacroiliac joints appeared normal.  

The veteran underwent a VA examination in December 1994.  The 
veteran reported the left diskectomy in 1980 and some minor 
residual back pain and numbness.  He took off 1-2 days of 
work when his back became acutely painful, and he 
occasionally took Ibuprofen.  Physical examination revealed 
forward flexion of 80 degrees and lateral bending 30 degrees 
in either direction.  Straight leg raising was negative at 90 
degrees.  Sensation was decreased in the S1 distribution on 
the left, and his muscle strength was good.  His calves both 
measured 14 inches in circumference.  His left ankle jerk was 
absent, and the right was 2+.  The knee jerks were 2+ 
bilaterally.  The x-rays were normal, and the examiner did 
not see any significant disc space narrowing.  The impression 
was status post diskectomy with a good result and no further 
treatment or evaluation needed.  The veteran was limited only 
from very heavy lifting.  

The September 1995 MRI of the lumbar spine revealed that the 
lumbar spine curvature was maintained, and vertebral body 
height was within normal limits.  No disc protrusion was 
seen, and the spinal canal was normal in size.  The 
impression was status post partial left L5 laminectomy, 
degenerative disc disease of L2-3, L4-5, and L5-S1, and 
posterior bony osteophyte disc complex at L4-5 level.  

A November 1995 chronological summary from the veteran's 
employer showed numerous work absences due to back problems.  

The veteran underwent a VA examination in November 1995.  The 
veteran reported that his left leg gave way when he walked.  
He was increasingly unable to perform his job because it 
required him to walk and climb.  The veteran reported pain 
down both legs from the lower back down back of the left leg 
into the left foot.  Physical examination revealed loss of 
the normal lordotic curve.  Musculature of the back was 
normal.  Forward flexion was 75 degrees, backward extension 
was 25 degrees, left lateral flexion was 40 degrees, right 
lateral flexion was 40 degrees, rotation to the left was 30 
degrees, and rotation to the right was 30 degrees.  There was 
objective evidence of pain on flexion and extension.  There 
was no muscle atrophy or foot drop.  Knee reflexes were 4+ on 
the right and 2+ on the left.  There was tenderness on both 
sciatic notches and along the path of the left sciatic nerve 
from the buttock to the left foot.  The diagnosis was 
degenerative disc disease of the lumbosacral spine with 
bilateral sciatic nerve radiculopathy, worse on the left 
sciatic nerve.  The November 1995 x-rays showed unchanged 
minimal osteoarthropathy, and no fracture of subluxation of 
the vertebral components were seen.  The discogenic disease 
involving L5-S1 remained unchanged since the last 
examination.  

The October 1996 treatment report stated that the examiner 
first saw the veteran in the clinic on July 1995.  He gave a 
history of back problems since 1973, and he had lumbar spine 
surgery in 1980.  Since then, the veteran suffered from 
chronic back pain requiring pain control.  

The November 1996 x-ray demonstrated a normal alignment of 
the cervical vertebral bodies, and the vertebral bodies were 
intact.  The impression was a narrowing C5-6 interspace, a 
herniated nucleus pulposus at this level that could not be 
ruled out, and mild encroachment on the left C5-6 neural 
foramina due to posterior osteophytosis.  

The veteran was examined in January 1997 for the injury he 
sustained in November 1996 when he fell down a flight of 
stairs.  Physical examination revealed tenderness on 
palpation throughout the cervical, thoracic, and lumbar 
paraspinal musculature.  The veteran had marked limitation of 
lumbar and cervical range of motion.  Lumbar flexion was 20 
degrees.  Motor and sensory examinations were unremarkable 
for decreased sensation in his right lower extremity.  He had 
decreased sensation in his right foot when compared to the 
left foot.  The examiner reviewed a previous lumbar spine MRI 
that showed post-surgical changes at the L5 area with 
degenerative disc disease at L2 to S1, and a posterior bony 
osteophyte disc complex at the L4-5 level.  The January 1997 
diagnoses included multilevel lumbar disc degeneration with 
perineural fibrosis and stenosis at the L4-5 level.  The 
private examiner opined that 95 percent of his need for 
medical treatment for the lumbar spine was from his previous 
injury that resulted in the surgery and permanent disability 
for 5 years.  Only 5 percent of his need for medical 
treatment regarding his lumbar spine pertained to the 
November 1996 injury.  With respect to subjective factors, 
the examiner noted that the veteran had constant moderate 
lumbar spine pain that became constant and moderate to severe 
with heavy lifting, repetitive bending, twisting, and 
stooping.  With respect to objective factors, the veteran had 
limited range of motion of his lumbar region.  With respect 
to work restrictions, the examiner opined that the veteran 
should engage in sedentary work style only.  

The veteran underwent a VA orthopedic consultation in May 
1997.  The examiner noted that the veteran had L4-5 surgery 
in 1980, and his low back had been a problem since 1980.  The 
veteran had recently fallen down a flight of cement stairs at 
the office where he worked as a draftsman.  The veteran 
reported pain in the lumbar spine, pain radiating down the 
right leg, and new pain in the anterior left thigh.  Physical 
examination revealed that the lumbosacral spine had normal 
reflexes and a negative femoral stretch test.  The diagnostic 
impression included pre-existing lumbosacral degenerative 
changes and lumbosacral possible herniated disc in the L2-4 
region that could certainly have been caused by falling down 
the steps.  Causation of the spurs and degenerative changes 
preexisted November 1996.  Beginning with the lumbar spine, 
the veteran reported that he had all of the pain before the 
fall that he had now with exception of the new icepick-like 
pain in the anterior thigh.  With respect to apportionment of 
the pain due to preexisting problems versus the fall, if a 
new MRI showed no change from the previous MRIs of the lumbar 
spine, the examiner opined that apportionment was 95 
percent/5 percent, and he agreed with the January 1997 
private examiner.  If the MRI showed changes, the 
apportionment was no more than 50 percent/50 percent but 
possibly 75 percent/25 percent.  

The June 1997 MRI impression of the lumbar spine was post-
surgical change at the L5-S1 level without evidence of 
residual or recurrent disc herniation; bulging annuli at the 
L2-3 and L4-5 levels with no evidence of focal disc 
herniation; and fullness of the right renal collecting 
system.  

A December 1997 chronology of events from the veteran's 
office showed that he was absent from work a significant 
amount of time in 1997 due to neck and back pain.  He fell in 
April 1997, August 1997, and October 1997, and was fitted for 
a neck brace in August 1997.  

The veteran underwent a VA examination in January 1998.  X-
rays were not available for review.  The veteran reported 
headaches, blurred vision, nausea, poor memory, earaches, 
pain between his shoulder blades, low back pain, pain in his 
buttocks going around to his knee, and occasional numbness in 
his upper and lower extremities.  He currently took one 
Percodan per day.  When asked to walk 10 feet, the veteran 
stood up from his wheelchair and took 3-4 very bizarre steps 
and fell to the ground.  Later in the examination, the 
veteran walked to the door and back without falling, although 
with great ceremony.  He forward flexed to no more than 10 
degrees with great ceremony and holding on to the examining 
table.  He laterally bent 5 degrees in either direction, and 
he rotated about 10 degrees.  When the examiner did the 
Waddell's sign test and tried to feign rotation, the veteran 
had excruciating pain.  Straight leg raising caused him back 
pain but no leg pain.  He had nonphysiologic numbness in the 
lower extremities.  Muscle strength was fairly good in the 
lower extremities and his reflexes were 1+ and bilaterally in 
the knees and ankles.  The impression was status post L5-S1 
diskectomy.  The examiner stated that the symptoms and 
findings were bizarre and opined that the amount of pain and 
the veteran's gait would be better explained by a 
psychiatrist than an orthopedist.  

In February 1998, March 1998, April 1998, May 1998, and 
August 1998, the veteran phoned or visited the clinic to 
refill pain medications.  

A January 1998 memorandum from the VA Chief of Medical 
Administration Service stated that the veteran suffered from 
a severe cervical and lumbar spine condition to the point 
that he was in a wheelchair, and the March 1998 application 
for a wheelchair reported back pain and walking difficulty.  
The March 1998 application for a disabled person's license 
plate indicated that a VA physician had stated that the 
veteran was permanently disabled in his ability to walk and 
that his orthopedic condition was irreversible.  The June 
1998 clinical record stated that the veteran's treating 
physician wanted the veteran to work at home due to his 
medical problem.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in August 1998.  The 
veteran claimed that his disability had increased in severity 
and persistence with only intermittent relief and an 
impairment of usefulness in social and occupational 
functions.  The veteran claimed that his disability 
represented an exceptional or unusual disability picture with 
such related factors as interference with employment, medical 
attention, and some hospitalization.  Transcript (August 
1998), page 1.  He contended that his whole lower back, not 
just the lumbar spine, was dysfunctional.  Transcript (August 
1998), page 2.  He believed that his back condition had 
worsened in the last 3-4 years.  He was currently employed as 
a computer draftsman but could not go out into the plant any 
longer.  He was limited to walking 25 feet before he became 
unstable, and there was a lot of pain involved.  Transcript 
(August 1998), page 5.  The veteran's employer had removed 1 
door from the office building and removed a partition inside 
the men's restroom because the veteran used a wheelchair at 
work.  However, the veteran could not access his office's 
entire lower floor, which limited access to the dispensary 
and to the human resources department.  The veteran was 
unable to drive, and he had to avoid lifting.  When pain 
forced him to go home, his wife had to leave her work to 
drive him home.  Transcript (August 1998), page 6.  

The August 1998 appeal stated that he had pain with very 
little intermittent relief and that there were neurological 
findings appropriate to the site of the diseased disc.  

The veteran underwent a VA examination in September 1998.  
The examiner reviewed the claims file, including x-rays.  The 
veteran reported that he took Endocet, a painkiller.  With 
respect to subjective complaints, the veteran reported 
constant aching pain.  Prolonged standing and sitting 
aggravated the pain in his lower back, and he denied the use 
of any back supports or braces.  He frequently used a 
wheelchair.  The pain from his lower back radiated into his 
bilateral legs and into the middle of his back.  He had 
difficulty with urination but denied any bowel symptoms.  He 
experienced spasms, numbness, and tingling down his bilateral 
lower extremities.  Examination of the lumbar spine showed 
flexion of 12 degrees active and 15 degrees passive, and 
there was pain with greater than 7 degrees of flexion.  
Extension was 5 degrees active and passive, and there was 
pain with greater than 3 degrees of extension.  Left and 
right lateral bending was 5 degrees active and passive, and 
there was no pain.  The range of motion was additionally 
limited by weakness of the lumbar muscles.  There was fatigue 
and lack of endurance.  There was mild paralumbar spasm.  
There was diffuse tenderness throughout the lumbosacral 
region.  There were no fixed postural deformities.  The 
musculature of the back appeared atrophic.  There was no 
asymmetry.  Knee jerk reflexes were 1+ on the right and 1+ on 
the left.  Ankle jerk reflexes were 1+ on the right and 1+ on 
the left.  The plantar response was downward bilaterally.  
The quadriceps and hamstrings showed full strength 
bilaterally.  The anterior tibialis and extensor hallucis 
longus showed 3+/5+ weakness.  The peroneus longus and 
Brevais showed 4+/5+ weakness.  The gastrocsoleus showed 
4+/5+ weakness.  Sensory examination showed a stocking like 
pattern of decreased sensation on the right lower extremity 
from the knee to the toe.  There was normal sensation in the 
left lower extremity.  Straight leg raising sign was negative 
bilaterally.  There was no swelling.  The diagnoses were 
status post lumbar laminectomy in 1980 with residual chronic 
right-sided lumbar radiculopathy and post surgical L5-S1 
degenerative disc disease (DDD).  

The September 1998 lumbar spine x-ray impression included a 
suggestion of partial sacralization of the L5 segment with 
bilateral lateral pseudoarthroses and signs of L4-5 disc 
degeneration and incidental large artery atherosclerosis, and 
otherwise within normal limits for the veteran's age.  

The October 1998 lumbar spine MRI impression was mild 
retrolisthesis at the L2-3 level, the central canal appeared 
within normal limits, and no significant central or neural 
foraminal narrowing was noted; at the L4-5 level, there was 
desiccation of the disc, generalized posterior disc bulging 
was present that increased form the prior examination, and 
there was mild bilateral neural foraminal narrowing due to 
disc bulging; and at the L5-S1 level, there was evidence of 
prior left-sided laminectomy, no evidence of recurrent disc 
herniation present, a central canal and neural foramen within 
normal limits, and some enhancement of the disc space in this 
region from prior surgery that was a normal postoperative 
finding.  

The veteran underwent a VA examination in November 1998.  
Examination revealed over 80 degrees of flexion, 30 degrees 
of lateral bending, rotation in excess of 20 degrees, and 
hyperextension of 15 degrees, without difficulty.  Straight 
leg raising was negative to 90 degrees, and reflexes were 
normal in the lower extremities.  The examiner opined that 
developmental sacralization had little or no impact because 
the veteran's in-service accident was the overwhelming cause 
of the veteran's back problems.  

The veteran underwent a VA examination in December 1998.  The 
examiner reviewed the veteran's medical records and claims 
file.  With respect to subjective complaints, the veteran 
reported relatively constant symptoms of headaches, neck 
pain, and numbness in both hands since 1995.  His condition 
was exacerbated by a fall at work in November 1996.  Pain and 
stiffness increased if he stayed in one position for long 
periods of time.  He took Endocet for pain.  He came to the 
examination in a wheelchair and with a companion.  He took 
Workers Compensation leave for most of 1997, returned to 
work, and has been unemployed since October 1998.  He was a 
computer draftsman prior to unemployment.  Physical 
examination revealed pain in all planes during the range of 
motion.  He had a paraspinal muscle tenderness on palpation 
in the cervical area.  He held his head with a left lateral 
bending of approximately 10 degrees.  Deep tendon reflexes 
showed decreased supinator reflexes on the left.  The veteran 
had decreased range of motion in all planes.  He had 
extension of approximately 40 degrees and flexion of 30 
degrees.  He had lateral bending of approximately 10 degrees 
on the right and of 20 degrees on the left.  He had a 
rotation of approximately 20 degrees on the right and 30 
degrees on the left.  X-rays of the cervical spine showed 
that the bones were osteopenic.  The C5-6 intervertebral disc 
space was mildly narrowed.  There were endplate hypertrophic 
changes.  There were also degenerative changes of the facet 
joints.  There was scoliosis present with convexity to the 
right.  The oblique views showed minimal narrowing of the 
left C5-6 neural foramen.  The diagnoses were DDD of C5-6 
cervical spine, DDD of the facet joint cervical spine, and 
scoliosis convexity to the right.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under the criteria of Diagnostic Code 5010, which 
states: Rate as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
(hypertrophic or osteoarthritis) is evaluated under the 
criteria of Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1999).  

Moderate limitation of motion is rated as 20 percent 
disabling, and severe limitation of motion is rated as 40 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).  

Moderate intervertebral disc syndrome with recurring attacks 
is rated at 20 percent, severe symptoms with recurring 
attacks and intermittent relief are rated at 40 percent, and 
intervertebral disc syndrome with pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
knee jerk, or other neurological findings appropriate to site 
of the diseased disc, with little intermittent relief 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  

Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, or unilateral, in 
standing position is rated as 20 percent disabling.  A 40 
percent rating is assigned when lumbosacral strain is severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  

Where evaluation is based on limitation of motion, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claims for increased ratings are well grounded because 
the veteran's June 1997 statement asserted that his service-
connected disability had increased in severity.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  


Entitlement to an increased rating for intervertebral disc 
syndrome
post lumbar laminectomy with sacroiliitis,
evaluated as 20 percent disabling from October 1995 to June 
1997.

An increased rating to 40 percent is warranted for 
intervertebral disc syndrome
post lumbar laminectomy with sacroiliitis from October 1995 
to June 1997 under the criteria of Diagnostic Codes 5003, 
5010, 5292, 5293, and 5295.  

A continued 20 percent rating is warranted under the criteria 
of Diagnostic Code 5292.  The most limited ranges of motion 
were flexion of 20 degrees in January 1997, extension of 25 
degrees in November 1995, lateral bending in either direction 
of 30 degrees in December 1994, and rotation in either 
direction of 30 degrees in November 1995.  Thus, the 4 
lateral bending and rotation motions demonstrated slight loss 
of motion, extension demonstrated moderate loss of motion, 
and only flexion demonstrated severe loss of motion.  
Accordingly, continuation of the 20 percent rating is 
warranted under Diagnostic Code 5292.  

An increased rating to 40 percent is warranted under the 
criteria of Diagnostic Code 5293 because the evidence shows 
severe symptoms of intervertebral disc syndrome with 
recurring attacks and intermittent relief.  Initially, some 
of the evidence supported a 60 percent rating because the 
November 1995 diagnosis included bilateral sciatic nerve 
radiculopathy, the left ankle jerk was absent in December 
1994, and the veteran complained of nocturnal leg cramps and 
chronic back pain that required pain medications.  
Nonetheless, a 40 percent rating more accurately portrays the 
veteran's disability picture from October 1995 to June 1997 
because he was able to work, and he obtained intermittent 
relief from attacks.  Although the November 1995 work 
chronology showed several work absences due to back pain, 
lumbar spine pain was moderate.  Although pain became 
moderate to severe with heavy lifting, repetitive bending, 
twisting, and stooping, the veteran was able to work as a 
computer draftsman with accommodations for walking and 
climbing.  

The veteran's functional loss and pain also support an 
increased rating to 40 percent under Diagnostic Code 5293.  
The veteran could not lift or climb at work because he was 
medically restricted to sedentary work.  The November 1995 
examiner noted objective pain on motion.  The veteran 
reported chronic back pain and took pain medications.  
Accordingly, an increased rating of 40 percent is warranted 
under Diagnostic Code 5293.  

A rating is not available under Diagnostic Codes 5003 and 
5010 because the rating based on limitation of motion is 
compensable.  A rating is also not available under the 
criteria of Diagnostic Code 5295 because the evidence does 
not show lumbosacral strain, listing of the whole spine, 
crepitation, swelling, or atrophy of disuse from October 1995 
to June 1997.  

Accordingly, the veteran's disability picture more nearly 
approximates the criteria for a 40 percent evaluation from 
October 1995 to June 1997.  See 38 C.F.R. § 4.7 (1999).  


Entitlement to an increased rating for intervertebral disc 
syndrome
post lumbar laminectomy with sacroiliitis,
evaluated as 40 percent disabling since June 1997.

An increased rating to 60 percent is warranted for 
intervertebral disc syndrome
post lumbar laminectomy with sacroiliitis since June 1997 
under the criteria of Diagnostic Codes 5003, 5010, 5292, 
5293, and 5295.  

A continued 40 percent rating is warranted under the criteria 
of Diagnostic Code 5292.  In September 1998, flexion was 12 
degrees active and 15 degrees passive, and there was pain 
with greater than 7 degrees of flexion; extension was 5 
degrees active and passive, and there was pain with greater 
than 3 degrees of extension; left and right lateral bending 
were 5 degrees active and passive, and there was no pain.  
Rotation was 10 degrees in either direction in January 1998.  
Thus, all of the motions demonstrated severe limitation of 
motion of the lumbar spine.  Accordingly, continuation of the 
maximum 40 percent rating is warranted under Diagnostic Code 
5292.

An increased rating of 60 percent is warranted under the 
criteria of Diagnostic Code 5293 because the evidence since 
June 1997 shows intervertebral disc syndrome with pronounced, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
knee jerk, or other neurological findings appropriate to site 
of the diseased disc.  Initially, some of the evidence 
supported a continued 40 percent rating because the veteran 
testified in August 1998 that he experienced intermittent 
relief.  Nonetheless, a 60 percent rating more accurately 
portrays the veteran's disability picture since June 1997.  
The September 1998 diagnoses included chronic right-sided 
lumbar radiculopathy.  In September 1998, lower back pain 
radiated into the veteran's bilateral legs, and he 
experienced mild paralumbar spasm, numbness, tingling, and 
decreased sensation in the right lower extremity.  The 
veteran's functional loss and pain also support an increased 
rating to 60 percent under Diagnostic Code 5293.  With 
respect to functional loss, the veteran cannot drive and has 
to rely upon his wife.  The veteran is now in a wheelchair 
and has been unemployed since 1998.  Prior to losing his job, 
the veteran was able to work only because his employer 
removed an entrance door and a partition in the men's 
restroom.  Even then, the veteran could not reach an entire 
floor of the office, effectively denying him access to the 
dispensary and to the human resources department.  Before his 
departure from work, his job had become increasingly 
difficult because he could not lift, climb, or walk farther 
than 25 feet without falling.  With respect to pain, 
treatment records show ongoing refills of pain medications, 
and examiners noted subjective complaints of pain and 
objective findings of pain on motion.  With respect to 
weakness, the September 1998 examiner noted that range of 
motion was additionally limited by weakness of the lumbar 
muscles.  With respect to excess fatigability, the September 
1998 examiner noted the veteran's fatigue and lack of 
endurance.  With respect to instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing, the veteran cannot walk farther 
than 25 feet without falling, and he needs a wheelchair.  The 
March 1998 application for a disabled person's license plate 
indicated that a physician found that the veteran was 
permanently disabled in his ability to walk and that his 
orthopedic condition was irreversible.  Accordingly, an 
increased rating of 60 percent is warranted under Diagnostic 
Code 5293.  

A rating is not available under Diagnostic Codes 5003 and 
5010 because the rating based on limitation of motion is 
compensable.  A rating is also not available under the 
criteria of Diagnostic Code 5295 because the evidence does 
not show lumbosacral strain, listing of the whole spine, 
crepitation, swelling, or atrophy of disuse since June 1997.  

Accordingly, the veteran's disability picture more nearly 
approximates 60 percent since June 1997.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  


ORDER

Entitlement to a 40 percent evaluation is granted for 
intervertebral disc syndrome post lumbar laminectomy with 
sacroiliitis from October 1995 to June 1997, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  

Entitlement to a 60 percent evaluation is granted for 
intervertebral disc syndrome post lumbar laminectomy with 
sacroiliitis since June 1997, subject to the controlling laws 
and regulations governing the payment of monetary awards.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

